Detailed Action
The present application, filed on 11/29/2021 is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action in response to the application filing date on 11/29/2021. 
Claims 1-11 are pending and have been considered below.

Priority
The application claims benefit to provisional application 63/118,889, filed on 03/24/2021. The priority is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities: “vehicle,the” should read, “vehicle, the” (line 2). Appropriate correction is required.
Claim 3 is objected to because of the following informalities: “ofthe” should read, “of the” (line 2). Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “securableto” should read, “securable to” (line 2). Appropriate correction is required.
Claim  objected to because of the following informalities: “vehicle,the” should read, “vehicle, the” (line 2). Appropriate correction is required.
Claim  objected to because of the following informalities: “ofthe” should read, “of the” (line 2). Appropriate correction is required.
Claim 1 objected to because of the following informalities: “vehicle,the” should read, “vehicle, the” (line 2). Appropriate correction is required.
Claim 1 objected to because of the following informalities: “byfirst” should read, “by first” (line 17). Appropriate correction is required.
Claim 1 objected to because of the following informalities: “a seat of a vehicle” should read, “the seat of the vehicle” (lines 1-2). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4, 7-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a diameter” in claims 3-4, 7-8, and 10 is used by the claims to mean “the circumference/perimeter of an area encompassed by a closed strap,” while the accepted meaning is “a straight line passing from side to side through the center of a body or figure, especially a circle or sphere”. The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brewer (US 6,676,219).
Regarding claim 1, Brewer discloses {Figures 1-5} a portable seatbelt system {10} for temporary installation to a seat {100} of a vehicle, the system comprising: a back strap {12 (30, 30’)} configured to be removably secured to a backrest {“seat back” (Col. 2, lines 29-31)} of the seat {100}; a bottom strap {40} configured to be removably secured {via 11’ (22)} to a bottom {101} of the seat {100}; and a securement strap {13 (30”, 60)} configured to be removably secured {via 50} to the bottom strap {40} to produce a three-point seatbelt arrangement.  
Regarding claim 2, Brewer discloses {Figures 1-5} the back strap {12 (30, 30’)} and the bottom strap {40} are removably secured to the seat {via 11 and 11’, respectively} and a passenger is seated in the seat, the passenger is: securable to the seat {100} with removable securement of the securement strap {13 (30”, 60)} to the bottom strap {40}; and protectable from injury or ejection from the seat {100} by the three-point seatbelt arrangement.  
Regarding claim 3, Brewer discloses {Figures 1-5} a diameter of the back strap {12 (30, 30’)} and a diameter of the bottom strap {40 (22)} are individually adjustable to accommodate a range of shapes and sizes {Col. 2, lines 32-52} of vehicle seats {100}.  
Regarding claim 4, Brewer discloses {Figures 1-5} a diameter of the securement strap {13 (30”, 60)} is individually adjustable to accommodate a range of shapes and sizes of passengers {Col. 3, lines 3-8}.  
Regarding claim 5, Brewer discloses {Figures 1-5} the securement strap {13 (30”, 60)} is removably securable to the bottom strap {40} by a buckle {50} and is adjustable toward a constricted configuration by a slide adjuster {34} of the back strap {12 (30, 30’)}.
Regarding claim 11, Brewer discloses {Figures 1-5} the vehicle is at least one of a train, amusement park seat, a wheelchair, an automobile, an autobus {Col. 1, lines 14-15}, an airplane, a stagecoach, a subway train, and other common modes of transportation.

Allowable Subject Matter
Claims  allowed.
Claims 7-8, and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, either alone or in obvious combination, discloses a second securement strap configured to be removably secured to the bottom strap to produce a first and second three-point seatbelt arrangement to protect a first and second passenger.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Richards (US 4,973,083) teaches seatbelts having immovable anchor plates. Pisaniello (US 2017/0267207) teaches a motor vehicle seatbelt restraint arrangement. Kim (US 11,198,412) teaches an anchor assembly for safety vest in vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/
Patent Examiner, Art Unit 3614
                                                                                                                                                                                                        /LAURA FREEDMAN/Primary Examiner, Art Unit 3614